FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 2, 2022

                                       No. 04-21-00394-CV

                                       Adalgiza GARCIA,
                                           Appellant

                                                 v.

                                       Derly MASCORRO,
                                             Appellee

                       From the County Court at Law, Starr County, Texas
                                  Trial Court No. CC-20-170
                         Honorable Orlando Rodriguez, Judge Presiding


                                          ORDER
    The reporter’s record was originally due on October 18, 2021. Alma Garza, the court
reporter responsible for preparing a portion of the record, has not filed that portion. On October
26, 2021, a deputy clerk of this court sent Ms. Garza a letter notifying her of the late record and
requiring her to file the record by November 29, 2021. After Ms. Garza had not filed the record
by that date, we ordered that she must file the portion of the reporter’s record for which she is
responsible by December 31, 2021. Ms. Garza did not file her portion of the record by
December 31, 2021. On February 3, 2022, Ms. Garza contacted a deputy clerk of this court and
advised the court that she had typed the record, but needed to clean it up and scan exhibits. She
further advised that she intended to file her portion of the record on February 7, 2022. Ms. Garza
did not file the record on February 7, 2022, and she has not responded to inquiries from deputy
clerks after that date about the status of the record. To date, Ms. Garza has not filed the record or
a notification of late record.

    In light of the foregoing, it is ORDERED that Alma Garza file the portion of the reporter’s
record for which she is responsible by March 11, 2022. No requests for extension of time to
file the reporter’s record will be granted. If the record is not received by such date, this
court will issue an order directing Ms. Garza to appear and show cause why she should not
be held in civil or criminal contempt or otherwise sanctioned for failing to file the record.

    The clerk of this court is directed to serve a copy of this order on Ms. Garza by regular
United States mail and by certified mail, return receipt required. The Clerk of this court is
also directed to provide the trial court with a copy of this order.
                                                                             FILE COPY




                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court